Pope, Chief Judge,
concurring specially.
With respect to Division 2, I fully concur with the affirmance of Tolbert’s conviction on the grounds that the arguments he raises on appeal were not raised below.
I write separately in an attempt to clarify the current state of the law on the admissibility of a defendant’s statement about what kind of plea bargain he might have accepted. It seems to be an open question whether such statements should be categorically admitted or excluded, and it is thus within the trial court’s discretion to admit or exclude such a statement on a case-by-case basis. Stone v. State, 166 Ga. App. 245, 246 (2) (304 SE2d 94) (1983) holds only that such statements do not have to be excluded under OCGA § 17-7-93 (b) (defendant’s withdrawn plea of guilty is not admissible against him). The Georgia Supreme Court has gone beyond the limits of this statute in holding that evidence regarding pleas and possible pleas should be excluded if irrelevant, however. See Davis v. State, 255 Ga. 598 (24) (340 SE2d 869) (1986). In my opinion, a defendant’s statement about a possible plea should usually be excluded because it will usually be legally irrelevant (i.e., any marginal probative value it may have is substantially outweighed by its prejudicial character), and because a contrary norm could chill a defendant’s willingness to consider a plea. And in cases where the statement is admitted, the defendant should be allowed (as he was here) to explore the question of why a defend*117ant might consider pleading guilty even if he were not guilty.
Decided November 2, 1994.
Neville T. Francis, for Tolbert.
Rickey L. Richardson, for Phillips.
Lewis R. Slaton, District Attorney, Donald P. Geary, Rebecca A. Keel, Assistant District Attorneys, for State.